In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. I, No. 498-200; to the Court of Appeal, Fourth Circuit, No. 2011-K-1056.
Writ Granted. The ruling of the Court of Appeal is reversed. Considering the unusual facts in this case, especially that the State’s prime witness had to undergo emergency surgery and would risk her life in attempting to come to Louisiana to testify in this case, the trial court did not abuse its discretion in granting a mistrial. Therefore, the ruling of the trial court denying the double jeopardy motion is reinstated and the case is remanded to the ' trial court for further proceedings.